Per Curiam.
It is a fact established in the case that the attorneys representing all the parties were made aware, in April, 1888, that Mr. Wheeler would no longer represent Chambrun as his attorney in the proceedings. After that, Chambrun acted for himself, and with the assistance of Mr. Titus as his counsel. When the copy of the judgment was served in October on Mr. Wheeler it was made with this knowledge. And it does not seem to have been intended for Chambrun, for the admission of service was not taken for him, but for Jumel and others, without anything to indicate that Chambrun was intended to be included among these others. To defeat it or limit the right of appeal, the proof must show clearly that what the law has for that purpose prescribed has been performed; and that has not been in that manner shown. The proceedings of Chambrun in his own behalf may have been, as they probably were, irregular. But after practically acquiescing as the other parties did in the irregularity, it is too late now to take the advantage of it which would be secured by a dismissal of the appeal. The motion will be denied, but without costs. See 15 N. Y. Supp. 24.